Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remarks
	This communication has been issued in response to Applicant’s amended claim language filed 24 September 2021.  Claims 1-20 remain pending in this application.
	
Information Disclosure Statement
         The information disclosure statement (IDS) submitted on 18 January 2022 was filed after the mailing date of the disclosure.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 8-10 & 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mowatt et al (USPG Pub No. 20170213272A1; Mowatt hereinafter) in view of Parson et al (USPG Pub No. 20100299319A1; Parson hereinafter) further in view of Venna et al (USPG Pub No. 20170236079A1; Venna hereinafter).

As for Claim 1, Mowatt teaches, A computer implemented method for ranking search results, the method comprising: 
receiving, by an online system from a client device, a request to create a session, wherein the online system stores records, wherein a record has one of a plurality of entity types... (see pp. [0002], [0049]; e.g., the reference of Mowatt teaches of providing improvements in ranking computer resources based on indications of interconnected user profiles within one or more computer systems used by an organization which employs users represented by those profiles.  Paragraph [0002] teaches of actions being performed by or at the request of a computer device where the user profile is actively logged into the computing device, for example, equivalent to Applicant’s created “session”, and paragraph [0049] teaches of a user issuing a search query within a “browsing session”.  A user profile used within an established browsing session has the capability of issuing a search query for resources, according to at least paragraph [0049].  Examiner considers the act of logging into a session, such as logging into a browsing session or identifying an active user profile that is currently logged into a corresponding device or software application or service with appropriate credentials (username, password, etc.), when a request is made to the resource gallery 370” {i.e. pp. [0084]}, equivalent to the establishment/creation of a session. Additionally, paragraph [0042] teaches of the aggregation of “solutions”, which are computer resources of different types, such as an application available for download or document templates {i.e. spreadsheet/word processing templates}, reading on Applicant’s “record” having “a plurality of entity types”); 
identifying a source user that created the session... (see pp. [0041-0042], [0049]; e.g., Paragraphs [0041-0042] teach of using a given user profile for a user “Bob” for the creation of a sorted list of user profiles for Bob’s coworkers and the current strength of their connection to Bob’s user profile.  “Bob” is considered equivalent to the “source user that created the session”, such as a browsing session, as a user profile used within an established browsing session has the capability of issuing a search query for resources, according to at least paragraph [0049].  Examiner considers the act of logging into a session, such as logging into a browsing session or “identifying an active user profile that is currently logged into a corresponding device or software application or service with appropriate credentials (username, password, etc.), when a request is made to the resource gallery 370” {i.e. pp. [0084]}, equivalent to the establishment/creation of a session); 
receiving, by the online system, a search query from the source user via the session created by the source user, the search query comprising a plurality of search keywords including a particular search keyword and one or more remaining search keywords, wherein the particular search keyword of the search query identifies a target ... (see pp. [0049]; e.g., Paragraph [0049] further teaches of a user browser issuing a search query or browsing within a browsing session, where details {i.e. metadata} of the browsing session and/or search query can be used to alter a score for resources.  An example is provided where a query can use the term “CRM” to result in a particular resource being selected by user input across many organizations globally.  According to paragraph [0085], a “resource gallery” can send a query to a resource ranking service, whether or not a textual query was requested by user input, for the querying of a resource catalog for resources that match the keywords of the query.  Earlier text of paragraphs [0041-0042] teach of the inclusion/excluding of one or more of a plurality of coworkers in producing a generated list regarding respective coworkers’ “affinity” and usage of computer resources, corresponding to coworkers of an organization, for example, and used in consideration for ranking resources to be presented as results to a querying user {i.e. Bob’s user profile}.  The user “Bob”, having an initial user profile, creates a sorted list of coworker user profiles and their respective strength of connection compared to Bob’s user profile, based on items such as “number of emails they exchange, the number of phone calls or texts they exchange, the number of documents they coauthor or review, etc.”,  therefore, providing results in the form of a sorted list according to a query apparently requesting one or more of a plurality of coworkers and their corresponding strength of affinity dependent upon one or more factors {i.e., Bob[Wingdings font/0xE0]Joe (i.e., the connection strength between Bob and Joe's user profiles): (0.8); Bob[Wingdings font/0xE0]Mary: 0.6; and Bob[Wingdings font/0xE0]Ian: 0.02”}, considered equivalent to Applicant’s claimed limitation, as the metric “0.8” identifies the coworker “Joe” in the generated list, and is used as a “particular keyword” for the return of resources .  Determination of the “top co-the number of times actions have been performed with the resource, the amount of time spent using that resource”.  This list generation provides evidence that the calculated metric associated with the one or more target users {i.e. coworkers: Joe: 0.8, Mary: 0.6, Ian: 0.02} is being incorporated as one or more keywords {i.e. particular keyword”} of a search query issued by a source user {i.e. Bob} for providing resource results.  The “particular keyword” identifies a target user and is used in a search query to return a generated list of resources based on user-profile-computer resource pairs corresponding to “target users’ and the one or more associated “strength of connection”/”affinity strength” metric );  
identifying the target user represented by the particular search keyword specified in the search query (see pp. [0041-0042]; e.g., as stated above within this communication, Earlier text of paragraphs [0041-0042] teach of the inclusion/excluding of one or more of a plurality of coworkers in producing a generated list regarding respective coworkers’ “affinity” and usage of computer resources, corresponding to coworkers of an organization, for example, and used in consideration for ranking resources to be presented as results to a querying user {i.e. Bob’s user profile}.  The user “Bob”, having an initial user profile, creates a sorted list of coworker user profiles and their respective strength of connection compared to Bob’s user profile, based on items such as “number of emails they exchange, the number of phone calls or texts they exchange, the number of documents they coauthor or review, etc.”,  therefore, providing results in the form of a sorted list according to a query apparently requesting one or more of a plurality of coworkers and their corresponding strength of affinity dependent upon one or more factors {i.e., Bob[Wingdings font/0xE0]Joe (i.e., the connection strength between Bob and Joe's user profiles): (0.8); Bob[Wingdings font/0xE0]Mary: 0.6; and Bob[Wingdings font/0xE0]Ian: 0.02”}, considered equivalent to Applicant’s claimed limitation, as the metric “0.8” identifies the coworker “Joe” in the generated list, and is used as a “particular keyword” for the return of resources .  Determination of the “top co-workers” based on highest connection strengths to Bob’s user profile produces a corresponding aggregated list of suggestable computer resources accessible to Bob, and containing resources which have been recently used by each respective “top co-worker” and their corresponding user profile(s) according to factors such as, “the number of times actions have been performed with the resource, the amount of time spent using that resource”.  This list generation provides evidence that the calculated metric associated with the one or more target users {i.e. coworkers: Joe: 0.8, Mary: 0.6, Ian: 0.02} is being incorporated as one or more keywords {i.e. particular keyword”} of a search query issued by a source user {i.e. Bob} for providing resource results.  The “particular keyword” identifies a target user and is used in a search query to return a generated list of resources based on user-profile-computer resource pairs corresponding to “target users’ and the one or more associated “strength of connection”/”affinity strength” metric); 
determining a plurality of records matching the search query, the plurality of records comprising at least a record matching a search keyword of the one or more remaining search keywords of the search query (see pp. [0085]; e.g., the reference of Either as part of querying the catalog 304 or as separate queries, the resource ranking service 382 can retrieve relevant indications of affinity strength for each computer resource...the resource ranking service 382 can...return connection strength values for user profiles connected to the active user profile”, and “...rank available computer resources in a manner personalized to the user profile”, reading on Applicant’s claimed limitation as resources are retrieved that match the terms of the query {i.e. equivalent to Applicant’s “remaining search keywords of the search query”}); and
transmitting one or more ranked records for display via the client device (see pp. [0014], [0040-0041]; e.g., the reference of Mowatt teaches of providing a gallery populated with a list of computer resources, where prominently listed resources are influenced by the usage of resources by the one or more user profiles {i.e. coworkers} closely connected to an active user profile, and providing ranking based on one or more of a plurality of factors.  Paragraphs [0040-0041] provide further teachings into the display of the resource gallery on a display on a computer device, influenced by weighted factors, applied operations, and interconnected user profile groups being analyzed). 
The reference of Mowatt does not appear to explicitly recite the limitations of, “...wherein the online system is used by a plurality of users”, “...wherein the source user is one of the plurality of users”, “..., wherein the target user is another one of the plurality of users”, “determining a relationship between the source user and the target user based on an enterprise relationship graph, wherein the relationship graph specifies relationships between the plurality of users, and wherein the plurality of users is associated with an enterprise”, “determining a relationship strength score for the relationship between the source user and the target user, the relationship strength score determined based on interactions between the source user and the target user” and “ranking the plurality of records based on features comprising the determined relationship strength score”.
The reference of Parson recites the limitations to, “determining a relationship strength score for the relationship between the source user and the target user, the relationship strength score determined based on interactions between the source user and the target user” (see pp. [0187-0192]; e.g., the reference of Parson serves as an enhancement to the teachings of Mowatt and teaches of determining and utilizing a strength of association/relationship between one or more subscribers and target Subscribers, where the strength is a measure of how important a link is when it is activated in a local, and where associations with activation levels >0 are candidates for selection.  Paragraph [0190] specifically teaches of a subscriber selecting restaurants {i.e. “the same five with about the same frequency”} out of 100 restaurants in a particular locale, for example, and yielding a higher association strength as compared with the remaining restaurants available that never receive any activation, thus, addressing the claimed limitation and Applicant’s argument within Applicant’s remarks {i.e. page 13, lines 3-7} stating, “...the relationship strengths score may be based on “a measure of recency of last interaction,” a “rate of interaction,” an “expected rate of interaction,” and the like, as described in paragraphs [0072] - [0077] in the as-filed specification”.  Interactions between the subscriber and target subscriber are measured in an equivalent fashion as Applicant’s source and target users); and
“ranking the plurality of records based on features comprising the determined relationship strength score” (see pp. [0185], [0192-0193]; e.g., the reference of Parson teaches of providing “centile ranking” to rank and adjust strengths on existing and new associations for each subscriber object, such as the strengths associated with the selection of a new target subscriber, ranking target keywords for generalization of new preferences.  As stated within the cited paragraph [0185], “...Generalization occurs when statistical analysis determines that a significant number of strong Associations lead to target Subscribers with a small, consistent set of keyword tags. The strong Associations are correlated with the keywords. In this case it is possible to generate Preferences for those keywords.”  Paragraph [0192] teaches of the automatic tuning of Association strengths made from the originating subscriber, which were taught within at least paragraphs [0187-0192] as being based on at least a frequency of choice/selection {i.e. interaction} between a subscriber and a target {i.e. target subscriber/ “restaurant”}. Subsequently, paragraph [0193] teaches of the utilization of at least “Centile Ranking” for the ranking and adjustment of strengths on existing and new associations between at least a subscriber and target, where associated ranks and strengths are mere attributes/descriptors/characteristics/features equivalent to Applicant’s “description of the interaction” that describes an object.  According to earlier text of paragraph [0022], “...The present invention presents a mobile user with a list of prospective subscribers and their advertised services to contact within the locale, sorted by strength ...”, where strength is a “feature” metric influential to the strength-sorted listing of records {i.e. prospective subscribers and their advertised services...within the locale} determined in part using “Centile Ranking”).
The combined references of Mowatt and Parson are considered analogous art for being within the same field of endeavor as the claimed invention, which is the providing of improvements in ranking computer resources based on indications of interconnected user profiles within one or more computer systems searching distributed databases.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the determination of a relationship strength score and the ranking of records based on the determined strength score, as taught by Parson, with the method of Mowatt, in order to alleviate the limiting approaches of causing users to initiate a query to obtain information of interest. (Parson; pp. 0004])
The references of Mowatt and Parson do not appear to explicitly recite the amended limitations of, “...wherein the online system is used by a plurality of users”, “...wherein the source user is one of the plurality of users”, “..., wherein the target user is another one of the plurality of users”, “determining a relationship between the source user and the target user based on an enterprise relationship graph, wherein the relationship graph specifies relationships between the plurality of users, and wherein the plurality of users is associated with an enterprise”.
The reference of Venna recites the limitations of, 
“...wherein the online system is used by a plurality of users” (see pp. [0067]; e.g., the reference of Venna serves as an enhancement to the teachings of Mowatt and 
“...wherein the source user is one of the plurality of users” (see pp. [0078]; e.g., the cited paragraph [0078] of Venna teaches of transactions initiated by one or more of a plurality of clients, where a client can initiate a session in the same fashion of Applicant’s “source user...of the plurality of users”);
“..., wherein the target user is another one of the plurality of users” (see pp. [0197], [0200]; e.g., the Venna reference, at least within paragraphs [0197] & [0200], discuss classifications utilized when detecting objects such as “assets” having descriptive keywords, such as keywords about a webpage, which would help to identify a “target audience” {i.e. considered equivalent to the identification of one or more of Applicant’s target user} when conducting HTTP transactions, for example.  For even further elaboration, paragraphs [0116-0117] provide an example in which requests/ queries are received and observed between at least two specific clients/users of the system {i.e. “Organization A” users and “Organization B” users}.  As stated within the if a website is detected for which a responsible party is "Organization B" and 70% of the transactions to the server are from clients belonging to an "Organization A" then the system can infer that "Organization A" might have a business dependency (e.g., a type of edge) with "Organization B" in some fashion...”, thus, describing transactions, such as requests/queries, between source and target users)
“determining a relationship between the source user and the target user based on an enterprise relationship graph, wherein the relationship graph specifies relationships between the plurality of users, and wherein the plurality of users is associated with an enterprise” (see Fig. 14; see pp. [0069-0073], [0075]; e.g., the reference of Venna serves as an enhancement to the combined teachings of Mowatt and Parsons, and provides for the incorporation of at least an “entity relationship map” or a “business graph” {i.e. one or more entity maps}, which illustrate relationships among entities {i.e. third/fourth party relationships} generated from one or more of a graph database.  Nodes, edges, and their respective dependencies can be displayed within an entity relationship map displayed on a graphical user interface.  Database queries can be applied against an entity relationship map/business graph, as a user has the ability to filter displayed nodes and edges {i.e. relationships} based on one or more characteristics.  Paragraph [0075] teaches of the plurality of types of nodes existing within at least a graph database which provides information to be represented by the entity relationship map/business graph, with types of nodes being at least entity (name), employee count, whois information, etc., amongst a plurality of types of information representative of Applicant’s “...plurality of users is associated with an enterprise”).


As for Claim 2, Mowatt teaches of providing improvements in ranking computer resources based on indications of interconnected user profiles within one or more computer systems. 
The reference of Mowatt does not appear to explicitly recite the limitation of, “determining a relationship type for the determined relationship between the source user and the target user, wherein the features used for ranking the plurality of records further comprise the determined relationship strength score”.
numeric strength, and the server crosses associations in order of strength, considered equivalent in function to Applicant’s “relationship type”, as the determined numerical strength factors into the determined strength of association/relationship between at least two subscribers.  Paragraph [0100] provides teachings into Applicant’s “source user” would be considered equivalent to the “subscriber” of Parson, while Applicant’s “target user” would be considered equivalent to “target subscribers” determined via interactions which determine a strength of association metric). 
The combined references of Mowatt and Parson are considered analogous art for being within the same field of endeavor as the claimed invention, which is the providing of improvements in ranking computer resources based on indications of interconnected user profiles within one or more computer systems searching distributed databases.  Therefore, it would have been obvious to one of ordinary skill in the art by 

As for Claim 3, Mowatt teaches of providing improvements in ranking computer resources based on indications of interconnected user profiles within one or more computer systems. 
The reference of Mowatt does not appear to explicitly recite the limitation of, “wherein determining the relationship strength score for the relationship between the source user and the target user comprises: determining a rate of user interactions between the source user and the target user”; “accessing an expected rate of interactions between users related by the determined relationship type” and “determining the relationship strength score for the relationship between the source user and the target user based on a comparison of the determined rate of user interactions between the source user and the target user and the expected rate of interactions”.
Parsons teaches, “wherein determining the relationship strength score for the relationship between the source user and the target user comprises: 
determining a rate of user interactions between the source user and the target user” (see pp. [0180-0185]; e.g., the cited paragraphs of Parsons teaches of providing statistical learning based on determined associations and preferences between an originating subscriber and target subscribers using information such as strength of 
“accessing an expected rate of interactions between users related by the determined relationship type” (see pp. [0180-0185]; e.g., the cited paragraphs of Parsons teaches of using inferences or generalizations to further determine a significant number of strong associations leading to target subscribers correlated by keywords associated with preferences, reading on Applicant’s claimed limitation); and 
determining the relationship strength score for the relationship between the source user and the target user based on a comparison of the determined rate of user interactions between the source user and the target user and the expected rate of interactions (see pp. [0180-0185]; e.g., the cited paragraphs of Parsons teaches of providing statistical learning based on determined associations and preferences between an originating subscriber and target subscribers using information such as strength of associations falling below a predetermined threshold associated with a label to instantiate the function of garbage collection and the deletion of an association or preference, for example, thus, a strength/rate of user interaction related to associations between subscribers is determined.  Additionally, Parsons teaches of using inferences or generalizations to further determine a significant number of strong associations leading to target subscribers correlated by keywords associated with preferences.  Strength adjustments increasing/decreasing the strength of existing associations and preferences based on interactions, as well as the technique of Specialization utilized by 
The combined references of Mowatt and Parson are considered analogous art for being within the same field of endeavor as the claimed invention, which is the providing of improvements in ranking computer resources based on indications of interconnected user profiles within one or more computer systems searching distributed databases.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the determination of a relationship strength score and the ranking of records based on the determined strength score, as taught by Parson, with the method of Mowatt, in order to alleviate the limiting approaches of causing users to initiate a query to obtain information of interest. (Parson; pp. 0004])

As for Claim 4, Mowatt teaches of providing improvements in ranking computer resources based on indications of interconnected user profiles within one or more computer systems. 
The reference of Mowatt does not appear to explicitly recite the limitation of,  “wherein determining the relationship strength score for the relationship between the source user and the target user comprises: monitoring a rate of user interactions between the source user and the target user”; “accessing an expected rate of user interactions between users related by the determined relationship type”; and “determining the relationship strength score for the relationship between the source user 
The Parsons reference teaches, “wherein determining the relationship strength score for the relationship between the source user and the target user comprises: 
monitoring a rate of user interactions between the source user and the target user” (see pp. [0180-0185]; e.g., the cited paragraphs of Parsons teaches of providing statistical learning based on determined associations and preferences between an originating subscriber and target subscribers using information such as strength of associations falling below a predetermined threshold associated with a label, in order to instantiate the function of garbage collection and the deletion of an association or preference, thus, a strength/rate of user interaction related to associations between subscribers is determined); 
accessing an expected rate of user interactions between users related by the determined relationship type (see pp. [0180-0185]; e.g., the cited paragraphs of Parsons teaches of using inferences or generalizations to further determine a significant number of strong associations leading to target subscribers correlated by keywords associated with preferences, reading on Applicant’s claimed limitation); and 
determining the relationship strength score for the relationship between the source user and the target user based on a comparison of the monitored rate of user interactions between the source user and the target user and the expected rate of user interactions (see pp. [0180-0185]; e.g., the cited paragraphs of Parsons teaches of providing statistical learning based on determined associations and preferences between an originating subscriber and target subscribers using information such as 
The combined references of Mowatt and Parson are considered analogous art for being within the same field of endeavor as the claimed invention, which is the providing of improvements in ranking computer resources based on indications of interconnected user profiles within one or more computer systems searching distributed databases.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the determination of a relationship strength score and the ranking of records based on the determined strength score, as taught by Parson, with the method of Mowatt, in order to alleviate the limiting approaches of causing users to initiate a query to obtain information of interest. (Parson; pp. 0004])


accessing a set of weights, the set of weights determined based on features comprising the determined relationship strength score (see pp. [0092]; e.g., the reference of Mowatt teaches of applying weights to some usage instances when determining a value representing the strength of usage from a listing of particular user profiles using the resource, considered equivalent to Applicant’s determined strength score); and 
ranking the plurality of records based on the set of weights (see pp. [0099-0100]; e.g., the reference of Mowatt teaches of utilizing weights corresponding to a type of interaction to produce an interaction score for one or more of a pair of user profiles, with the computer system summing all interaction type scores for the one or more pairs of user profiles to produce a connection strength score value.  As discussed within paragraph [0137], a final ranking for ranked data resource data structure can be formulated using weighted and summed factors such as ranking factors). 

As for Claim 9, Mowatt teaches, wherein the set of weights comprise weights representing relevance scores for entity types, the relevance score for a particular entity type indicative of a likelihood of a particular user interacting with a particular record of the particular entity type (see pp. [0135]; e.g., As stated within the cited paragraph, “if user profile "Bob" visits the solutions gallery and Bob has already acquired Solution M, the Bob user profile can be recommended Solution N because on a global level, it is likely that Bob will use solution N. The computer system can determine such correlations using known statistical analyses on the signal data in the global resource usage database 306, and such correlations can change over time as weights are decreased for older data and newer data becomes available”, thus, providing evidence of user recommendation of one or more solutions based on statistical analysis indicative of a user’s inclination to use one or more of a particular solution, and providing for the use of weighted which are decreased for older data as newer data becomes available).
 
As for Claim 10, Mowatt teaches, wherein the set of weights represent a machine learning model for ranking search results returned by an input search query (see pp. [0135-0136]; e.g., the reference of Mowatt teaches of employing machine learning for the determination of a list of recommendations.  An example is provided discussing correlations using known statistical analysis on signal data in at least a global resource usage database, which can change over time as weights are decreased for older data as newer data becomes available.  Subsequently, a global resource ranking step can return a list of globally available solutions pertaining to a user profile {i.e. user profile Bob}, each with a ranking score reflecting how popular each solution is to users like “Bob”, for example). 

see pp. [0159], [0164]; e.g., method for implementation integrating hardware and software components).

Claim 20 amounts to a computer system comprising instructions that, when executed by one or more processors, performs the method of Claim 1.  Accordingly, Claim 20 is rejected for substantially the same reasons as presented above for Claim 1 and based on the references’ disclosure of the necessary supporting hardware and software (Mowatt; see Fig. 1-3; see pp. [0159], [0164]; e.g., method for implementation integrating hardware and software components).

Claims 5-7 & 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mowatt et al (USPG Pub No. 20170213272A1; Mowatt hereinafter) in view of Parson et al (USPG Pub No. 20100299319A1; Parson hereinafter) further in view of Venna et al (USPG Pub No. 20170236079A1; Venna hereinafter) yet in further view of Mosely et al (USPG Pub No. 20160371625A1; Mosely hereinafter).


The reference of Mowatt does not appear to explicitly recite the limitation of, “wherein determining the relationship strength score for the relationship between the source user and the target user comprises: determining a last interaction between the source user and the target user”. 
Parsons teaches, “wherein determining the relationship strength score for the relationship between the source user and the target user comprises: determining a last interaction between the source user and the target user”  (see pp. [0029], [0037], [0100]; e.g., the reference of Parson serves as an enhancement to the teachings of Mowatt and teaches of determining and utilizing a strength of association/relationship between one or more subscribers determined to be within the same locale, where identified associations between an owning subscriber and another subscriber are determined by interactions between the two subscribers, such as previous communications between the subscribers.  As stated within the cited paragraph [0029], each association has a destination subscriber DBID and a numeric strength, and the server crosses associations in order of strength.  The server being used within the system of Parson “...stores in its database prospective contacts displayed to subscribers as well as actual contacts made by subscribers as the basis for statistical strengthening of used and weakening of unused associations and preferences...The server also learns new associations established by new subscriber-to-subscriber contacts, and it learns new preferences by analysis of keywords that are strongly correlated with subscribers that are the targets of high-strength associations”, as stated within the cited paragraph [0037] and further reading on Applicant’s claimed limitation.  Paragraph [0100] provides further example into associations being generalized into preferences in order to provide the selection of target subscribers based on learned interactions having a highly strong correlation to Subscribers with common keywords.  Applicant’s “source user” would be considered equivalent to the “subscriber” of Parson, while Applicant’s “target user” would be considered equivalent to “target subscribers” determined via interactions which determine a strength of association metric).
The combined references of Mowatt and Parson are considered analogous art for being within the same field of endeavor as the claimed invention, which is the providing of improvements in ranking computer resources based on indications of interconnected user profiles within one or more computer systems searching distributed databases.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the determination of a relationship strength score and the ranking of records based on the determined strength score, as taught by Parson, with the method of Mowatt, in order to alleviate the limiting approaches of causing users to initiate a query to obtain information of interest. (Parson; pp. 0004])
The Venna et al reference provides for the identification and management to relationships between assets, services, and the entities responsible for them.
The combined references of Mowatt, Parson and Venna appear to be analogous art for being within the same field of invention as the claimed invention, which is providing improvements in ranking computer resources based on indications of 
The Mowatt, Parson and Venna references do not appear to explicitly recite the limitation of, “determining the relationship strength score for the relationship between the source user and the target user based on an age of the last interaction between the source user and the target user”.
The Mosely reference teaches, “determining the relationship strength score for the relationship between the source user and the target user based on an age of the last interaction between the source user and the target user” (see pp. [0046-0047], [0077]; e.g., the Mosely reference teaches of determining a frequency of occurrence, considered equivalent in function to Applicant’s determination of a “rate of interaction”, for each of a plurality of candidate pangenetic attribute combinations and subcombinations involving all possible attribute subcombinations for the purpose of clustering pangenetic profiles and/or individuals into subsets.  Frequency of occurrence determinations for candidate pangenetic attribute combinations between individuals 
The combined references of Mowatt, Parson, Venna, and Mosely appear to be analogous art for being within the same field of invention as the claimed invention, which is searching a distributed database and analyzing recognition data along with company organizational data, identifying relationships among assets, services, and the entities responsible for them.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the consideration of a plurality of factors for determining a strength of relationship metric between employees of an organization, as taught by Mosely, with the methods of Venna, Parson and Mowatt in order to generate a well designed and implemented program for allowing any employee to recognize any other employee with little corporate friction, due to current solutions failure to fully provide companies with potential benefits.  (Mosely; [0012])
As for Claim 6, Mowatt teaches of providing improvements in ranking computer resources based on indications of interconnected user profiles within one or more computer systems, the reference of Parson teaches of determining a strength of 
The references of Mowatt, Parson, and Venna do not appear to explicitly recite the limitations of, “wherein determining the relationship strength score for the relationship between the source user and the target user comprises: determining measure of distance between the source user and the target user within an organization hierarchy tree; and determining the relationship strength score for the relationship between the source user and the target user based on the measure of distance”.
Mosely teaches, wherein determining the relationship strength score for the relationship between the source user and the target user comprises: 
“determining measure of distance between the source user and the target user within an organization hierarchy tree” (see pp. [0076-0077]; e.g., the reference of Mosely teaches of determining similarity measures using geometric distance or angles in the comparison of pangenetic profiles containing a plurality of attributes such as clustering attributes for the purpose of evaluating and clustering pangenetic profiles and/or individuals and providing a basis for the aggregation of attributes.  Calculations made to determine candidate pangenetic attribute combinations using clustering techniques such as similarity measures using distance, in combination with one or more of a plurality of additional considerations such as frequencies of occurrence, factors into the determination of a higher or lower strength of association determination); and 
“determining the relationship strength score for the relationship between the source user and the target user based on the measure of distance” (see pp. [0076-
The combined references of Mowatt, Parson, Venna, and Mosely appear to be analogous art for being within the same field of invention as the claimed invention, which is searching a distributed database and analyzing recognition data along with company organizational data, identifying relationships among assets, services, and the entities responsible for them.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the consideration of a plurality of factors for determining a strength of relationship metric between employees of an organization, as taught by Mosely, with the methods of Venna, Parson and Mowatt in order to generate a well designed and implemented program for allowing any employee to recognize any other employee with little corporate friction, due to current solutions failure to fully provide companies with potential benefits.  (Mosely; [0012])


The references of Mowatt, Parson, and Venna do not appear to explicitly recite the limitations of, “wherein determining the relationship strength score for the relationship between the source user and the target user comprises determining a weighted aggregate of factors including: a measure of distance between the source user and the target user within an organization hierarchy tree”; “an age of a last interaction between the source user and the target user”; and “a rate of interaction between the source user and the target user”.
The reference of Mosely teaches, “wherein determining the relationship strength score for the relationship between the source user and the target user comprises determining a weighted aggregate of factors including: 
a measure of distance between the source user and the target user within an organization hierarchy tree” (see pp. [0076-0077]; e.g., the reference of Mosely teaches of determining similarity measures using geometric distance or angles in the comparison of pangenetic profiles containing a plurality of attributes such as clustering attributes for the purpose of evaluating and clustering pangenetic profiles and/or individuals and providing a basis for the aggregation of attributes.  Calculations made to determine candidate pangenetic attribute combinations using clustering techniques 
“an age of a last interaction between the source user and the target user” (see pp. [0046-0047], [0077]; e.g., the Mosely reference teaches of determining a frequency of occurrence, considered equivalent in function to Applicant’s determination of a “rate of interaction”, for each of a plurality of candidate pangenetic attribute combinations and subcombinations involving all possible attribute subcombinations for the purpose of clustering pangenetic profiles and/or individuals into subsets.  Frequency of occurrence determinations for candidate pangenetic attribute combinations between individuals would make obvious at least the last occurrence of an attribute or event, such as when a last interaction was made between the compared two or more individuals, thus allowing for determining an age of the last interaction made.   Mosely also teaches of utilizing passive collaboration filtering in determining interactions of users within a peer-to-peer system, accounting items recommended to others, for example, which is indicative of interactions between individuals and compatible behaviors, interests, needs and goals of newly invited friends based on certain pangenetic attribute patterns); and 
“a rate of interaction between the source user and the target user” (see pp. [0046-0047], [0077]; e.g., the Mosely reference teaches of determining a frequency of occurrence, considered equivalent in function to Applicant’s determination of a “rate of interaction”, for each of a plurality of candidate pangenetic attribute combinations and subcombinations involving all possible attribute subcombinations for the purpose of clustering pangenetic profiles and/or individuals into subsets). 


As for Claim 11, Mowatt teaches of providing improvements in ranking computer resources based on indications of interconnected user profiles within one or more computer systems, the reference of Parson teaches of determining a strength of association between a subscriber and targeted subscriber for the ranking of associated records, and the Venna et al reference provides for the identification and management to relationships between assets, services, and the entities responsible for them.
The references of Mowatt, Parson, and Venna do not appear to explicitly recite the limitations of, wherein determining the relationship between the source user and the target user comprises: “determining in the enterprise relationship graph, a source node 
Mosely teaches, wherein determining the relationship between the source user and the target user comprises: 
“determining in the enterprise relationship graph, a source node corresponding to the source user and a target node corresponding to the target user” (see Fig. 10; see pp. [0072]; e.g., the reference of Mosely serves as an enhancement to the teachings of the Mowatt, Parson and Venna references by providing a system for promoting employee recognition at an organization, and generating and utilizing at least a recognition network graph, equivalent in function to Applicant’s claimed “enterprise relationship graph”, which is determined based on the union of an employee’s organizational attributes, as well as those other employees with whom an employee has had a recognition moment of giving a recognition moment to or receiving a recognition moment from.  As illustrated within the cited Figure 10 and as stated within the cited paragraph [0072], “connection details may be associated with each link between two nodes. The connection details may include the identity of the person who created the recognition moment, and the identity of the recipient of the award; the number of awards from the first node to the second node; the categories of reasons for the recognition moments; the number of recognition moments associated with each category, and other information”, indicative of an established relationship between two or more nodes 
“determining whether there is an edge between the source node and the target node in the enterprise relationship graph” (see pp. [0057-0059], [0070]; e.g., the reference of Mosely teaches of links within the “recognition network graph” being depicted as graphical lines edges, arcs, and other graphical objects representing connections between the nodes, such as recognition connections or organizational connections.  Edges are connections between nodes within the generated recognition network graph, and are representations of recognition moments and corresponding recognition details, such as “pre-defined recognition categories”, that are collected by at least a data collection module.  Recognitions may be communicated to the recognition system by another employee at another company as well, providing a connection between at least two nodes within the graph representation, for example); 
“determining that there is no edge between the source user and target user” (see pp. [0057-0061]; e.g., As stated above, the reference of Mosely teaches recognitions may be communicated to the recognition system by another employee at another company, thus, providing an example indicative of the receipt of a new recognition introduced into the recognition system from one employee to another where there was no record of recognition.  Additional recognition data is collected, such as sphere of influence, reasons for the recognition, structure of congratulations received from employees, rate of nomination, amongst a plurality of data collected); and 

The combined references of Mowatt, Parson, Venna, and Mosely appear to be analogous art for being within the same field of invention as the claimed invention, which is searching a distributed database and analyzing recognition data along with company organizational data, identifying relationships among assets, services, and the entities responsible for them.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the consideration of a plurality of factors for determining a strength of relationship metric between employees of an organization, as taught by Mosely, with the methods of Venna, Parson and Mowatt in order to generate a well designed and implemented program for allowing any employee to recognize any other employee with little corporate 

As for Claim 12, Mowatt teaches of providing improvements in ranking computer resources based on indications of interconnected user profiles within one or more computer systems. 
The reference of Mowatt does not appear to explicitly recite the limitation of, “determining a relationship type for the determined relationship between the source user and the target user”. 
Parsons teaches, “determining a relationship type for the determined relationship between the source user and the target user” (see pp. [0029], [0037], [0100]; e.g., the reference of Parson serves as an enhancement to the teachings of Mowatt, and teaches of determining and utilizing a strength of association/relationship between one or more subscribers determined to be within the same locale, where identified associations between an owning subscriber and another subscriber are determined by interactions between the two subscribers, such as previous communications between the subscribers.  Paragraph [0100] provides further example into associations being generalized into preferences in order to provide the selection of target subscribers based on learned interactions having a highly strong correlation to Subscribers with common keywords.  Applicant’s “source user” would be considered equivalent to the “subscriber” of Parson, while Applicant’s “target user” would be considered equivalent to 
The Venna et al reference provides for the identification and management to relationships between assets, services, and the entities responsible for them.
The combined references of Mowatt, Parson and Venna appear to be analogous art for being within the same field of invention as the claimed invention, which is providing improvements in ranking computer resources based on indications of interconnected user profiles within one or more computer systems for organization, and identifying relationships among assets, services, and the entities responsible for them.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have incorporation of at least an entity relationship graph/business graph to associate assets and transactions for a plurality of organization, as taught by Venna, with the methods of Parson and Mowatt to better address the complexities of relationships among domain names, IP addresses, email services, and companies who provide them, as risks of interacting with or doing business with such assets or services depend on those complicated relationships. (Venna; [0004])
The references of Mowatt, Parson, and Venna do not appear to explicitly recite the limitation of, “annotating the edge between the source user and the target user with the relationship type”. 
Mosely teaches, “annotating the edge between the source user and the target user with the relationship type” (see pp. [0039], [0060-0061]; e.g., the reference of Mosely teaches of using at least a recognition data collection module in which additional 
The combined references of Mowatt, Parson, Venna, and Mosely appear to be analogous art for being within the same field of invention as the claimed invention, which is searching a distributed database and analyzing recognition data along with company organizational data, identifying relationships among assets, services, and the entities responsible for them.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the consideration of a plurality of factors for determining a strength of relationship metric between employees of an organization, as taught by Mosely, with the methods of Venna, Parson and Mowatt in order to generate a well designed and implemented 

As for Claim 13, Mowatt teaches of providing improvements in ranking computer resources based on indications of interconnected user profiles within one or more computer systems, the reference of Parson teaches of determining a strength of association between a subscriber and targeted subscriber for the ranking of associated records, and the Venna et al reference provides for the identification and management to relationships between assets, services, and the entities responsible for them.
The references of Mowatt, Parson, and Venna do not appear to explicitly recite the limitations of, “wherein determining the relationship type for the determined relationship between the source user and the target user comprises: identifying the source user and the target user in an organization hierarchy tree associated with an enterprise; and determining the relationship type for the relationship between the source user and the target user based on a connection between the source user and the target user within the organization hierarchy tree”.
 Mosely teaches, wherein determining the relationship type for the determined relationship between the source user and the target user comprises: 
“identifying the source user and the target user in an organization hierarchy tree associated with an enterprise” (see pp. [0054-0056]; e.g. the reference of Mosely teaches of selecting employees for recognition by other employees such as managers 
“determining the relationship type for the relationship between the source user and the target user based on a connection between the source user and the target user within the organization hierarchy tree” (see pp. [0054-0056]; e.g. the reference of Mosely teaches of selecting employees for recognition by other employees such as managers based on hierarchy of a company {organizational chart} and/or relationship with the rewardable employee, for example.  Additionally, paragraph [0056] teaches of determining characteristics associated with one or more recognition moments, as well as characteristics involving the one or more recipients of the recognition). 
The combined references of Mowatt, Parson, Venna, and Mosely appear to be analogous art for being within the same field of invention as the claimed invention, which is searching a distributed database and analyzing recognition data along with company organizational data, identifying relationships among assets, services, and the entities responsible for them.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the consideration of a plurality of factors for determining a strength of relationship metric between employees of an organization, as taught by Mosely, with the methods of Venna, Parson and Mowatt in order to generate a well designed and implemented program for allowing any employee to recognize any other employee with little corporate friction, due to current solutions failure to fully provide companies with potential benefits.  (Mosely; [0012])

As for Claim 14, Mowatt teaches of providing improvements in ranking computer resources based on indications of interconnected user profiles within one or more computer systems, the reference of Parson teaches of determining a strength of association between a subscriber and targeted subscriber for the ranking of associated records, and the Venna et al reference provides for the identification and management to relationships between assets, services, and the entities responsible for them.
The references of Mowatt, Parson, and Venna do not appear to explicitly recite the limitations of, “wherein determining the relationship type for the determined relationship between the source user and the target user comprises: identifying interactions between the source user and the target user, the interactions associated with an enterprise; and determining the relationship type for the relationship between the source user and the target user based on the interactions between the source user and the target user”.
 Mosely teaches, wherein determining the relationship type for the determined relationship between the source user and the target user comprises: 
“identifying interactions between the source user and the target user, the interactions associated with an enterprise” (see pp. [0073-0075]; e.g., the reference of Mosely teaches of identifying the strength and importance/significance of relationship between two or more nodes, such as the strength of the recognition connection between two or more nodes {members of an organization}.  Thickness of links is increased/decreased based on one or more of a plurality of factors, such as number of recognition moments between two nodes and the quality of recognition moments); and 

The combined references of Mowatt, Parson, Venna, and Mosely appear to be analogous art for being within the same field of invention as the claimed invention, which is searching a distributed database and analyzing recognition data along with company organizational data, identifying relationships among assets, services, and the entities responsible for them.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the consideration of a plurality of factors for determining a strength of relationship metric between employees of an organization, as taught by Mosely, with the methods of Venna, Parson and Mowatt in order to generate a well designed and implemented program for allowing any employee to recognize any other employee with little corporate friction, due to current solutions failure to fully provide companies with potential benefits.  (Mosely; [0012])

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mowatt et al (USPG Pub No. 20170213272A1; Mowatt hereinafter) in view of Parson et al (USPG Pub No. 20100299319A1; Parson hereinafter) further in view of Venna et al (USPG Pub .

As for Claim 15, Mowatt teaches of providing improvements in ranking computer resources based on indications of interconnected user profiles within one or more computer systems, the reference of Parson teaches of determining a strength of association between a subscriber and targeted subscriber for the ranking of associated records, and the Venna et al reference provides for the identification and management to relationships between assets, services, and the entities responsible for them.
The combined references of Mowatt, Parson and Venna appear to be analogous art for being within the same field of invention as the claimed invention, which is providing improvements in ranking computer resources based on indications of interconnected user profiles within one or more computer systems for organization, and having relationships among assets, services, and the entities responsible for them.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have incorporation of at least an entity relationship graph/business graph to associate assets and transactions for a plurality of organization, as taught by Venna, with the methods of Parson and Mowatt to better address the complexities of relationships among domain names, IP addresses, email services, and companies who provide them, as risks of interacting with or doing business with such assets or services depend on those complicated relationships. (Venna; [0004])

The reference of Arnoux recites the limitations of, “determining a feature vector based on a user profile of the source user, the feature vector comprising a plurality of features” (see pp. [0005]; e.g., the reference of Arnoux serves as an enhancement to the combined teachings of Mowatt, Parson and Venna by providing for the clustering of objects such as a user by representing the object as a feature vector that characterizes the object {i.e. “profile object for the user”; [0014]}, with a variety of things with which a user may interact {i.e. topics, concepts, person/organization’s presence}, considered equivalent to Applicant’s “plurality of features”); 
“comparing the feature vector with each of a plurality of clusters of user profiles, wherein a cluster of user profiles represents similar users” (see pp. [0005]; e.g., feature vectors characterize the object {i.e. user} and compares the feature vectors of different objects.  At least a distance function is applied to feature vectors of pairs of the objects, where objects having lower values indicative of “nearby objects” being clustered into the same group.  Paragraph [0033] provides further detail into the use of at least a clustering module for the formation of sub-groups from a given group of users, and as stated within the cited paragraph [0033], “...the greater the degree of similarity (equivalently, the lesser the distance) between a given pair of interest vectors, the greater the likelihood that they will be grouped into the same sub-group cluster”, therefore comparing pairs of interests vectors representing users in an original subgroup for purposes of clustering using at least a distance function determining similarity between the pair); and 
“selecting, based on comparing of the feature vector with each of the plurality of clusters of user profiles, a cluster of users matching the feature vector of the user profile” (see pp. [0005]; e.g., as stated within the cited paragraph [0005], “...in one embodiment a set of object affinities of the user is used to infer a smaller set of interests of the user. The user interests then serve as a feature vector to which a distance function is applied to cluster the users into sub-groups.”  This passage of Arnoux discusses the clustering of users into sub-groups based on a comparison step, such as the utilization of a distance function).  
The combined references of Mowatt, Parson, Venna and Arnoux appear to be analogous art for being within the same field of invention as the claimed invention, which is searching a distributed database and analyzing recognition data for the identifying and describing of user subgroups within company organizational data.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the utilization of feature vectors for locating matching user profiles, as taught by Arnoux, with the methods of Venna, Parson and Mowatt, in order to provide an intuitive understanding of sub-group composition, such as likings of the sub-groups.  (Arnoux; [0003]).

Response to Arguments
Applicant's arguments and amendments, with respect to Mowatt, Parson, and Mobley’s alleged failure to teach the subject matter of Claims 1-20 have been fully considered, and are persuasive in-part, with updated rationale provided within this communication above, as well as within the response provided below.   
Upon further consideration and in direct response to Applicant’s claim amendments, a new ground(s) of rejection for Claims 1-20 has been made in view of Venna et al (USPG Pub No. 20170236079A1).

With respect to Applicant’s argument that:
“While Mowatt leverages connection strengths between users to rank and recommend resources to a user, Mowatt is silent regarding a search system where a source user may provide a search request with a search keyword in the provided request specifying a target user, when both the source user and the target user are users of an online system...
...Parson is silent regarding a search system where a source user may provide a search request with a search keyword in the provided request specifying a target user. Thus, Parson does not cure the deficiencies in Mowatt.
... Mosely is silent regarding a search system where a source user may provide a search request with a search keyword in the provided request specifying a target user. Thus, Mosely does not cure the deficiencies in Mowatt and Parsons.
For at least the above reasons, claim 1 is patentably distinguishable from the cited references as applied. Claims 16 and 20 are patentably distinguishable from the cited references as applied for similar reasons. The dependent claims 2-15 and 17-19 depend directly or indirectly from claims 1 and 16 and are patentably distinguishable from the cited references as applied for at least the same reasons of claim 1. Reconsideration and withdrawal of the rejections of the claims is, therefore, respectfully requested.”
Examiner is not swayed by Applicant’s unpersuasive argument, as the primary Mowatt reference has been maintained for reading on Applicant’s claimed limitation, 

Conclusion
The prior art made of reference and not relied upon is considered pertinent to Applicant’s disclosure.
**Somech et al (USPG Pub No. 20190005024A1) teaches a virtual assistant providing enhanced communication session services.
**Miller et al (USPG Pub No. 20190005021A1) teaches a virtual assistant for generating personalized responses within a communication session.
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEEM HOFFLER whose telephone number is (571)270-1036. The examiner can normally be reached Monday-Friday: 10:00am-2:00pm; 6pm-10:00pm w/ flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156                                                                                                                                                                                                        
/RAHEEM HOFFLER/
Examiner
Art Unit 2156

								1/19/2022